Citation Nr: 1010457	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Whether new and material evidence has been presented to 
reopen a service connection claim for a back disorder, to 
include degenerative disc disease, and if so may such claim 
be granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty for 20 years and was 
discharged in May 1977.  The period of service from June 1960 
to May 1977 (approximately 17 years) has been verified.  The 
Veteran has also reported that he first entered service in 
March 1954.  A report of medical history dated in July 1957 
notes that he had three years of service with the USMC as of 
that time.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).

Although the claim currently on appeal was addressed by the 
RO as separate claims to reopen service connection for (i) 
cervical spine degenerative disc disease and (ii) lumbar 
spine degenerative disc disease, the previous, and now final, 
denial of the claim was as a single issue.  Consequently, the 
Board has recharacterized this issue on appeal, as reflected 
on the title page.

The issue of entitlement to service connection for a back 
disorder, to include degenerative disc disease, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claims folder has been rebuilt and no 
rating action other than the decision on appeal is currently 
associated with the claims folder; however, the RO has 
indicated that there was a previous final denial of the 
Veteran's claim.

2.  The RO reportedly previously denied service connection 
for a condition of the skeletal system (currently claimed as, 
a back disorder, to include degenerative disc disease), 
finding no evidence of a chronic disability.  

3.  Evidence added to the record since the prior final denial 
of the Veteran's claim, includes competent evidence of 
currently diagnosed chronic back disorders.  


CONCLUSION OF LAW

Evidence added to the record since the prior denial of the 
Veteran's service connection claim for a back disorder, to 
include degenerative disc disease, is new and material and 
his claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance obligations under 
38 U.S.C.A. § 5103, when claims for benefits are received.  
Since the Board is reopening the Veteran's claim, any errors 
in this regard are harmless.  

Although the Veteran's claims folder has been rebuilt, there 
apparently was a previous denial of the Veteran's service 
connection claim for a condition of the skeletal system 
(currently claimed as, a back disorder, to include 
degenerative disc disease).  At that time, the RO apparently 
reviewed the evidence of record and concluded there was no 
evidence of a chronic disorder.  This decision apparently 
became final, after the Veteran failed to appeal it within 
the prescribed time.  38 U.S.C.A. § 7105 (West 2002).

The aforementioned RO decision is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In 
order to reopen this claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record 
since the previous final denial of the Veteran's claim.  The 
additional evidence includes a March 2006 VA examination, 
diagnosing the Veteran with degenerative disc disease of the 
cervical and lumbar spine.  Additionally, numerous private 
treatment records are now of record, documenting his back 
related treatment and surgery.  

The Veteran has now presented evidence related to this 
previously unestablished necessary element of his claim (a 
current diagnosis of a chronic back disorder).  The Board 
finds the newly submitted documents to be new and material 
evidence, within the meaning of 38 C.F.R. § 3.156(a), and the 
claim for service connection is reopened.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a back disorder, to include 
degenerative disc disease, and the claim is granted to this 
extent.


REMAND

The rating decision indicates that there were service medical 
records showing treatment for a back disorder.  However, upon 
reviewing the claims folder, the Board finds that the 
Veteran's complete service treatment record was mislaid or is 
currently unavailable.  The Board notes that the Veteran's 
claims folder was rebuilt, with only (i) Reports of Medical 
History, dated in July 1957, May 1960 and June 1963, and (ii) 
Reenlistment Examinations, dated in May 1960 and June 1963 
remaining in his service treatment record.  The record does 
not reflect sufficient efforts to recover and/or recreate the 
missing portions of the Veteran's service treatment record or 
full compliance with VA Manual M21-1MR, I.1.C.5.f, outlining 
necessary actions in situations of this nature.  
Particularly, the record does not reflect any formal contact 
with the Veteran, notifying him that portions of his service 
treatment record were mislaid and/or are currently 
unavailable, which is significant because a July 2006 private 
chiropractor's statement suggests the Veteran may be able to 
provide copies of his service treatment record.  Therefore, 
the Veteran's claim must be remanded, to allow VA undertake 
efforts to recover and/or recreate the Veteran's service 
treatment record and to fully comply with the heightened duty 
consider and discuss the evidence of record in any decision 
rendered.  See Washington v. Nicholson, 19 Vet.App. 362, 371 
(2005).  

The evidence in the claims folder suggests additional 
treatment records, relevant to his claim, may be exist, which 
VA has not attempted to obtain.  Specifically, on his March 
2004 claim, the Veteran reported back related treatment at 
Eisenhower Hospital, Fort Gordon, Georgia and at an 
unspecified medical facility in Germany, between 1970 and 
1990.  Although the Veteran has not provided the exact months 
of treatment, he has notified VA of the possible existence of 
back related in-patient and/or hospitalization records, which 
are commonly maintained apart from service treatment records.  
Also, the July 2006 statement from private chiropractor B. 
Thigpen references a June 2006 back examination, which is not 
of record; moreover, throughout the pendency of his claim the 
Veteran has characterized his back disorder as chronic.  
These factors taken together suggest additional in-service 
and post-service treatment records, related to the Veteran's 
present claim, may exist and VA should make sufficient 
attempts to identify and obtain any relevant records that may 
exist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board further finds the March 2006 VA examination 
provided in connection with the present claim inadequate, in 
light of the heightened duty to consider and discuss the 
evidence of record and to provide a well reasoned basis for a 
decision.  Specifically, this examination report failed (i) 
to adequately record the Veteran's account of the etiology of 
his claimed disorder, (ii) sufficiently document 
consideration of any of the Veteran's claimed in-service 
occurrences related to his claim, (iii) or provide any nexus 
opinion related to the Veteran's claim.  These factors are of 
particular importance, as the Veteran's service treatment 
record has been mislaid and is currently unavailable.  
Moreover, the Courts have continued to declare a Veteran's 
statements to be sufficient to establish an in-service 
occurrence and post-service symptoms.  See Savage v. Gober, 
10 Vet. App. 488, 496-97 (1997).  In sum, an adequate 
examination must contain sufficient information "so that the 
evaluation of the claimed disability is a fully informed 
one," this not being the case, the Veteran should be 
scheduled for another VA medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the Veteran's 
claims folder and undertake all necessary 
efforts to recover and/or recreate the 
Veteran's service treatment record, to 
include, but not limited to, requesting 
that he furnish copies of any service 
treatment records in his possession.  All 
efforts to recover and/or recreate the 
Veteran's service treatment record should 
be in writing, associated with the claims 
folder, and comply fully with VA Manual 
M21-1MR, I,1.C.5.f.  

2.  The AMC/RO should contact the Veteran 
and determine (i) if he received any in-
patient treatment and/or hospitalization, 
related to his back, in Germany, and if 
so, at what military medical facility, or 
on what military post, (ii) if he received 
any back related in-patient treatment 
and/or hospitalization at Eisenhower 
Hospital, Fort Gordon, Georgia, and (iii) 
the approximate dates of any back related 
in-patient treatment and/or 
hospitalization.

If any in-patient treatment and/or 
hospitalization, related to his back, is 
indicated by the Veteran, the AMC/RO 
should request the identified records from 
the appropriate facility.  As records of 
this era likely have been retired to a 
separate storage facility, the AMC/RO 
should ascertain where the relevant 
medical facility stores records from this 
era, and request this facility undertake 
the directed records search.  Any negative 
response should be in writing, and 
associated with the claims folder.  

3.  The AMC/RO should also ask the Veteran 
to identify any private or VA medical 
facilities, where he may have received 
back treatment and/or hospitalization, 
after separation in May 1977.  

If the Veteran identifies any VA medical 
facilities, the AMC/RO should request all 
back related treatment and hospitalization 
records.  Efforts to obtain records from a 
Federal department or agency should end 
only if VA concludes that the records 
sought do not exist, that further efforts 
to obtain those records would be futile, 
or where the Federal department or agency 
advises VA that the requested records do 
not exist or the custodian does not have 
them.  Any negative response should be in 
writing, and associated with the claims 
folder.  

If the Veteran identifies any private 
medical facility and/or provider, the 
AMC/RO should obtain the proper release(s) 
and attempt to obtain the identified 
medical records private medical records.  
However, efforts to obtain treatment 
records already of record need not be 
undertaken.  

4.  After the aforementioned development 
has been completed and all records and/or 
negative responses associated with the 
claims folder, the Veteran should be 
afforded another VA examination related to 
his service connection claim for a back 
disorder, to include degenerative disc 
disease.  The claims folder should be made 
available to, and reviewed by, the 
examiner, with such review noted in the 
examination report.  The examiner should 
record the full history of the Veteran's 
disorder, including the Veteran's account 
of the etiology the claimed disorder.  In 
the event the AMC/RO is unable to recover 
and/or recreate the Veteran's service 
treatment record, the examiner may refer 
to the June 2006 rating action, providing 
a narrative of the Veteran's in-service 
back injuries and treatment, to obtain a 
more complete history of the Veteran's 
back injuries and treatment. 

The examiner should clearly indicate any 
currently diagnosed back disorder(s), to 
include degenerative disc disease.  The 
examiner should specifically comment as to 
the likelihood that the Veteran's military 
service or any incident therein, to 
include multiple parachute jumps, caused 
and/or contributed to any currently 
diagnosed back disorder(s), to include 
degenerative disc disease.  

In providing the requested opinion, the 
examiner should specifically consider and 
address (i) the Veteran's account of in-
service injury and post-service symptoms, 
(ii) the July 2006 statement from private 
chiropractor B. Thigpen, and (iii) the 
private records related to the Veteran's 
1991 back surgery.  

The requested opinions and rationale 
should be clearly stated.  If the examiner 
feels that the questions are impossible to 
answer without resort to speculation, this 
should be stated with a clear reason for 
such conclusion.  If any studies are 
necessary, they should be performed and 
all findings reported in detail.

5.  Thereafter, the AMC/RO should review 
the claims folder, ensuring the foregoing 
development actions have been completed in 
full and that no other notification or 
development action (in addition to those 
directed above) is required.  If further 
action is required, it should be 
undertaken prior to further claim 
adjudication.

6.  The AMC/RO will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


